NO. 12-08-00154-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS



§

IN RE: ROBERT W. FROST,
RELATOR§
	ORIGINAL PROCEEDING

§





MEMORANDUM OPINION
	On May 21, 2008, this court delivered an opinion conditionally granting the petition for writ
of mandamus filed by Robert W. Frost as relator.  That opinion ordered Respondent, the Honorable
Thomas A. Dunn, Judge of the County Court at Law of Smith County, to vacate his order granting
Cynthia Frost's motion to disqualify Robert W. Frost's attorney and to enter an order denying the
motion to disqualify.  On June 5, 2008, Respondent signed an order complying with this court's
opinion and order of May 21, 2008.
	All issues attendant to this original proceeding having been disposed of, this mandamus
proceeding has now been rendered moot; therefore, the writ need not issue.  Accordingly, this
original proceeding is dismissed.
  BRIAN HOYLE 
									   Justice
Opinion delivered June 11, 2008.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




 


(PUBLISH)